Exhibit 10.3

GOODWILL SECURED PROMISSORY NOTE

 

$1,337,694.00    October 31, 2012

FOR VALUE RECEIVED, the undersigned, San Rafael Distributing, Inc., an Arizona
corporation (the “Borrower”), promises to pay to the order of Calavo Growers,
Inc., a California corporation (the “Holder”), at 1141A Cummings Road, Santa
Paula, California 93060 or at such other place as the Holder may from time to
time designate to the Borrower), in lawful money of the United States, the
principal sum of One Million, Three Hundred Thirty-Seven Thousand, Six Hundred
Ninety-Four Dollars ($1,337,694.00).

The entire principal amount shall be due and payable on November 1, 2017.

This Promissory Note is given to the Holder in connection with the Borrower’s
purchase of Holder’s membership interest in Maui Fresh International, LLC, a
California limited liability company (the “Company”) pursuant to the Sale of LLC
Interest Agreement dated as of October 31, 2012 (the “Sale Agreement”). Pursuant
to the Sale Agreement, Borrower is also entering into a second promissory note
(the “Equity Note”).

The payment of this Promissory Note is secured by a pledge of all of the
membership interest of the Company owned by Borrower. The terms and conditions
of the pledge of the membership interest are set forth in a Pledge and Security
Agreement between the Borrower and the Holder (the “Security Agreement”) that is
dated as of the same date as this Promissory Note. Notwithstanding the existence
of security for the payment of this Promissory Note, the Borrower shall at all
times remain liable to the Holder for the full and punctual payment of all
principal, interest and other amounts that are owed under this Promissory Note.

Payment and performance of this Note is absolutely and unconditionally
guaranteed by Francisco Clouthier on the terms of the Guarantee executed
concurrently herewith.

Each payment made under this Promissory Note shall be applied (i) first, to
fees, costs and expenses incurred by the Holder in enforcing this Promissory
Note upon the occurrence of an Event of Default (as defined below), (ii) second,
to accrued interest, if any, on the terms described below; and (iii) third, to
the principal balance of this Promissory Note. If the principal amount due
hereunder is not paid when due, any unpaid amount of principal shall bear
interest from and after the date when due until paid in full at the rate of
twelve percent (12%) per annum (the “Default Rate”). Nothing in the preceding
sentence shall be interpreted as a waiver or limitation of the Holder’s right to
compel payment of all amounts hereunder when due and payable.

If the Borrower is not in default under this Promissory Note, the Borrower shall
have the privilege of prepaying, without penalty or premium, the outstanding
principal balance hereof in whole or in part at any time or from time to time.

The Borrower’s failure to (i) pay when due any principal, accrued interest or
other amount owed under this Promissory Note or under the Equity Note, or
(ii) perform any agreement contained in the Sale Agreement or the Security
Agreement, or the failure of any representation or warranty of the Borrower that
is contained in the Sale Agreement or the

 

1



--------------------------------------------------------------------------------

Security Agreement to be true, if the failure under either (i) or (ii) is not
remedied in full within ten (10) days after receipt of written notice from the
Holder, shall constitute an “Event of Default.”

Upon the occurrence of an Event of Default, the Holder shall have the right, at
its sole option, at any time thereafter, (i) to declare the entire balance of
principal and accrued interest on this Promissory Note and the Equity Note to be
immediately due and payable, (ii) to exercise all of its rights as a secured
party under the Security Agreement with respect to the membership interests
pledged by the Borrower, and (iii) to exercise any and all of its other rights
and remedies that are provided under the Security Agreement and applicable law.
All rights and remedies of the Holder are cumulative and concurrent and may be
pursued singularly, successively or together, at the sole discretion of the
Holder, and whenever and as often as the Holder deems necessary or appropriate.

If, after not less than 30 days after an Event of Default which has not been
cured, an attorney is engaged by the Holder to undertake collection, or enforce
or construe any provision of this Promissory Note or the Equity Note, the
Security Agreement, or the Sale Agreement, with or without the filing of any
arbitration proceeding or legal action by the Holder, then the Borrower shall
pay on demand all reasonable attorneys’ fees and other costs and expenses
incurred by the Holder in connection therewith. If an action (arbitration or
court proceeding) is brought to enforce the terms of this Promissory Note or the
Equity Note, then the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and other costs and expenses incurred in connection
therewith.

The Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest, notice of default and any and all lack of
diligence or delay by the Holder in the collection or enforcement of this
Promissory Note. The Holder shall not be deemed to have waived any right or
remedy that it has under this Promissory Note, the Security Agreement or
applicable law unless it has expressly waived the same in writing or unless this
Promissory Note or the Security Agreement expressly provides a period of time in
which the right or remedy must be exercised. The waiver by the Holder of a right
or remedy shall not be construed as a waiver of any other right or remedy or of
any subsequent right or remedy of the same kind.

If any provision of this Promissory Note is determined by an arbitrator or a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
provision shall be deemed severed from this Promissory Note, and the validity,
legality and enforceability of the remaining provisions of this Promissory Note
shall remain in full force and effect. If the Holder ever receives any interest
payment on this Promissory Note in excess of the maximum interest permitted by
applicable law, such excess amount shall, at the Holder’s option, be applied to
the reduction of the unpaid principal balance of this Promissory Note or
returned to the Borrower.

 

2



--------------------------------------------------------------------------------

Time is of the essence with respect to every provision hereof. This Promissory
Note shall be governed by the internal laws of the State of California without
giving effect to conflict-of-law principles.

IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
as of the date first written above.

 

BORROWER

By:

 

/s/ Francisco Clouthier

 

Francisco Clouthier

Its:

 

President and Secretary

 

3